of

Case
Casd

So CO NN UO PP WHO NY Re

BO NO NY NO KN KN RR Ree ey RR Re ee
N A BP WHO NO KH DOF OBO DW IT DB UA FBP WO NO KH CO

i
b:19-cv-01430-E Document 23 Filed 12/08/20 Page lofi Page ID #:1494
5:19-cv-01430-E Document 21-1 Filed 02/06/20 Page 1of2 Page !D #:1490

I
}
t

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

FRANKIE MARY ANN PHILLIPS, Case No.: 5:19-cv-01430-ODW-E

)
Plaintiff, {PROESSED | ORDER AWARDING
EQUAL ACCESS TO JUSTICE ACT
ATTORNEY FEES AND EXPENSES

PURSUANT TO 28 U.S.C, § 2412(d)

VS.

ANDREW SAUL,
Commissioner of Social Security,

Defendant

 

Based upon the parties’ Stipulation for the Award and Payment of Equal
Access to Justice Act Fees, Costs, and Expenses:

IT IS ORDERED that fees and expenses in the amount of $3,500.00 as
authorized by 28 ULS.C. § 2412, be awarded subject to the terms of the Stipulation.

DATE: /2/e/ap

“

 

THE HONORABLE CHARLES F. EICK
UNITED STATES MAGISTRATE JUDGE

 

 

 
